Exhibit 10.1

SECOND AMENDMENT TO THE

STONEMOR AMENDED AND RESTATED

2019 LONG-TERM INCENTIVE PLAN

THIS SECOND AMENDMENT (the “Second Amendment”) to the StoneMor Amended and
Restated 2019 Long-Term Incentive Plan, as amended from time to time (the
“Plan”), has been adopted by StoneMor Inc., a Delaware corporation (the
“Company”). Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Plan.

W I T N E S S E T H:

WHEREAS, the Company previously adopted the Plan;

WHEREAS, Section 7(a) of the Plan provides that the board of directors of the
Company (the “Board”) or the Compensation, Nominating and Governance Committee
of the Board may amend the Plan from time to time without the consent of any
other person except as required by applicable law or the rules of the principal
securities exchange, if any, on which the Units are traded; and

WHEREAS, the Board now desires to amend the Plan to increase the number of Units
reserved for issuance under the Plan by 1,375,000 Units; and

WHEREAS, the Units are listed for trading on the New York Stock Exchange, whose
listing standards require approval of such an amendment by the stockholders of
the Company.

NOW, THEREFORE, the Plan is hereby amended as set forth below:

The first sentence of Section 4(a) of the Plan is hereby deleted and replaced in
its entirety with the following:

“Subject to adjustment as provided in Section 4(c) and Section 7, the number of
Units that may be delivered with respect to Awards under the Plan is 9,875,000
Units, and the aggregate of all such Units shall be available for the issuance
of Units upon the exercise of ISOs; provided, however, that no Units in excess
of 8,500,000 may be delivered with respect to Awards under the Plan unless and
until the stockholders of the Company have approved the delivery thereof, and
any Awards under the Plan with respect to such excess shares shall be expressly
conditioned upon receipt of such approval.”